EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended Three Months Ended For the year ended December 31, Ratio of Earnings to Fixed Charges March 31, 2007 March 31, 2006 2006 2005 2004 2003 2002 Fixed charges: Interest expense on indebtedness $ 8,495 $ 2,216 $ 19,149 $ 7,057 $ 4,017 $ 2,548 $ 1,228 Preference security dividend requirements of consolidated subsidiaries 569 517 2,241 1,452 - - - Amortization of capitalized costs related to indebtedness 196 7 121 228 287 195 16 Total fixed charges 9,260 2,740 21,511 8,737 4,304 2,743 1,244 Earnings: Net income from continuing operations 1,633 2,288 2,432 15,035 9,373 11,425 9,660 Add:Total fixed charges 9,260 2,740 21,511 8,737 4,304 2,743 1,244 Add:Distributed income from equity investees - 1,037 4,037 2,400 2,400 2,400 2,400 Less:Income from equity investees - (679) (3,000) (2,837) (2,400) (2,400) (2,400) Less:Preference security dividend requirements of consolidated subsidiaries (569) (517) (2,241) (1,452) - - - Total earnings $ 10,324 $ 4,869 $ 22,739 $ 21,883 $ 13,677 $ 14,168 $ 10,904 Ratio of Earnings to Fixed Charges 1.1 1.8 1.1 2.5 3.2 5.2 8.8
